                      Case 19-51139-BLS               Doc 14      Filed 06/11/20        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
    al.,1
                                                                             (Jointly Administered)
                                Remaining Debtors.


    MICHAEL GOLDBERG, in his capacity as
    Liquidating Trustee of the Woodbridge Liquidation
    Trust, successor in interest to the estates of
    WOODBRIDGE GROUP OF COMPAMIES, LLC,                                      Adversary Proceeding
    et al.,                                                                  Case No. 19-51139 (BLS)

                                         Plaintiff,

                              vs.

    CAROL D. HARTSON,

                                         Defendants.


                                               AFFIDAVIT OF SERVICE

STATE OF NEW YORK                       )
                                        ) ss
COUNTY OF NASSAU                        )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action and Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus Ave

Ste 200 Lake Success NY 11042.


1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                  Case 19-51139-BLS             Doc 14       Filed 06/11/20        Page 2 of 2




2.       On June 8, 2020 at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to the

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Notice of Voluntary Dismissal of Adversary

Proceeding [Adv. Docket No. 13] to be served by first class mail on the following party: Carol D

Hartson at 11077 W Forest Home Ave Apt 125W, Hales Corners WI 53130-2553 (Defendant

Party).3




                                                           /s/ Alison Moodie
                                                           Alison Moodie

    Sworn to before me this
    10th day of June, 2020
    /s/ Diane M. Streany
    Notary Public, State of New York No.
    01ST5003825
    Qualified in Westchester County
    Commission Expires November 2, 2022




3
         The envelopes used for service on the parties in Exhibit A included a legend, which stated: “Important
         Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President,
         Managing or General Agent.”
